UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-60573
                         Summary Calendar


          GLADYS MADISON, Guardian for Viola Williams,

                                                Plaintiff-Appellee,


                              VERSUS


 VINTAGE PETROLEUM, INC., PLACID OIL COMPANY, TEXAS INTERNATIONAL
PETROLEUM CORPORATION and SOUTHEASTERN NORM ENVIRONMENTAL, INC.,

                                            Defendants-Appellants,

                        CONSOLIDATED WITH

HENRY LEE WILLIAMS,
                                                Plaintiff-Appellee,

                              VERSUS

VINTAGE PETROLEUM, INC., PLACID OIL COMPANY, TEXAS INTERNATIONAL
PETROLEUM CORPORATION, SOUTHEASTERN NORM ENVIRONMENTAL, INC. G.B.
"BOOTS" SMITH CORPORATION AND EDDIE S. FUENTE,
                                           Defendants-Appellants.


          Appeal from the United States District Court
            For the Southern District of Mississippi
                            3:93-CV-663


                           May 13, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.
PER CURIAM:*
     Pursuant to FED. R. APP. P. 4, Plaintiffs appealed the district


    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
court's judgment dismissing Southeastern Norm Environmental, Inc.
from this lawsuit. Having examined the record and parties' briefs,
we conclude that the court below committed no reversible error.
For essentially   the   reasons   set   out   in   the   district   court's
Memorandum Opinion of July 21, 1995 (Civil Action No. 3:93-CV-
663(L)(N), S.D. Miss.), we affirm.
     AFFIRMED.